Case 1:19-cr-00506-REB Document 1 Filed 12/05/19 USDC Colorado Page 1 of 13




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Criminal Case No.       19-cr-00506-REB

UNITED STATES OF AMERICA,

         Plaintiff,

v.

1. ROBERT LEWIS DEAR, JR.,

         Defendant.


                                         INDICTMENT


The Grand Jury charges:

                                 GENERAL ALLEGATIONS

         1.      On or about November 27, 2015, the Planned Parenthood clinic located in

Colorado Springs, Colorado (“the Planned Parenthood Clinic”), was open and was

providing a variety of reproductive health services to its patients. Patients, their

companions, and staff and employees of the Planned Parenthood Clinic were in the

clinic and in the parking lot.

         2.      On or about November 27, 2015, the defendant ROBERT LEWIS DEAR,

JR., intending to wage “war” on Planned Parenthood because it offered abortion

services, traveled to the Planned Parenthood Clinic with four SKS rifles, five handguns,

two additional rifles, a shotgun, more than 500 rounds of ammunition, and propane

tanks.

         3.      Shortly before noon, defendant DEAR pulled into the parking lot of the
Case 1:19-cr-00506-REB Document 1 Filed 12/05/19 USDC Colorado Page 2 of 13




Planned Parenthood Clinic. A car with three occupants parked next to defendant

DEAR’s truck. Defendant DEAR said to these individuals words to the effect of “you

shouldn’t have come here today.” Defendant DEAR repeatedly shot at them, killing one

and seriously injuring the other two.

       4.     Prior to entering the Planned Parenthood Clinic, defendant DEAR

repeatedly shot at three additional people who were in various locations in front of the

Planned Parenthood Clinic, killing one and injuring another.

       5.     Defendant DEAR forced his way into the Planned Parenthood Clinic by

shooting through a door to the side of the main entrance. At this time, approximately

twenty-seven healthcare providers, employees, patients, and companions were in the

Planned Parenthood Clinic and hid in various rooms in the clinic and remained

sheltered-in-place until they were rescued by law enforcement. During his attack,

defendant DEAR shot one of these civilians when a bullet he fired went through the wall

and into the room where the individual was hiding.

       6.     After forcing his way into the Planned Parenthood Clinic, defendant DEAR

engaged in an approximately five-hour standoff with officials from several law

enforcement and public safety agencies, including the Colorado Springs Police

Department (“CSPD”), El Paso County Sheriff’s Office (“EPSO”), University of Colorado

Colorado Springs Campus Police (“UCCS”), and the Colorado Springs Fire Department

(“CSFD”). Defendant DEAR repeatedly shot at the firefighters and law enforcement

officers, killing one officer and injuring four more.

       7.     During this attack on the Planned Parenthood Clinic, its staff, its patients,



                                               2
Case 1:19-cr-00506-REB Document 1 Filed 12/05/19 USDC Colorado Page 3 of 13




others present, and responding law enforcement officers, defendant DEAR fired

approximately 198 bullets. Defendant DEAR also positioned a propane tank in the

parking lot. When a law enforcement tactical vehicle was near the propane tank,

defendant DEAR shot the tank in an attempt to create an explosion.

       8.     Paragraphs 1-7 of these General Allegations are hereby reincorporated as

to all Counts charged below.

                                          COUNT 1

       9.     On or about November 27, 2015, in the State and District of Colorado, the

defendant, ROBERT LEWIS DEAR, JR., by force and threat of force, intentionally

injured UCCS Officer G.S. in order to intimidate another person and class of persons

from obtaining and providing reproductive health services, resulting in the death of

UCCS Officer G.S.

       All in violation of Title 18, United States Code, Section 248(a)(1) and (b).

                                        COUNT 2

       10.     On or about November 27, 2015, in the State and District of Colorado,

the defendant, ROBERT LEWIS DEAR, JR., by force and threat of force, intentionally

injured J.M. because she was and had been, and in order to intimidate her and another

person and class of persons from, obtaining and providing reproductive health services,

resulting in the death of J.M.

       All in violation of Title 18, United States Code, Section 248(a)(1) and (b).

                                        COUNT 3

       11.     On or about November 27, 2015, in the State and District of Colorado,



                                             3
Case 1:19-cr-00506-REB Document 1 Filed 12/05/19 USDC Colorado Page 4 of 13




the defendant, ROBERT LEWIS DEAR, JR., by force and threat of force, intentionally

injured K.S. in order to intimidate another person and class of persons from obtaining

and providing reproductive health services, resulting in the death of K.S.

       All in violation of Title 18, United States Code, Section 248(a)(1) and (b).

                                           COUNT 4

       12.      On or about November 27, 2015, in the State and District of Colorado,

the defendant, ROBERT LEWIS DEAR, JR., by force and threat of force, intentionally

injured, and attempted to injure, S.W. because she was and had been, and in order to

intimidate her and another person and class of persons from, obtaining and providing

reproductive health services, resulting in the bodily injury of S.W.

       All in violation of Title 18, United States Code, Section 248(a)(1) and (b).

                                        COUNTS 5-11

       13.      On or about November 27, 2015, in the State and District of Colorado,

the defendant, ROBERT LEWIS DEAR, JR., by force and threat of force, intentionally

injured, and attempted to injure, the below-listed victim in order to intimidate another

person and class of persons from obtaining and providing reproductive health services,

resulting in bodily injury to the below-listed victim.

                        COUNT       VICTIM

                           5        W.F.

                           6        Am.L.

                           7        H.L.

                           8        CSPD Officer M.Z.



                                               4
Case 1:19-cr-00506-REB Document 1 Filed 12/05/19 USDC Colorado Page 5 of 13




                          9        EPSO Sergeant J.H.

                         10        CSPD Officer J.F.

                         11        CSPD Officer D.C.



       All in violation of Title 18, United States Code, Section 248(a)(1) and (b).

                                     COUNTS 12-37

       14.     On or about November 27, 2015, in the State and District of Colorado,

the defendant, ROBERT LEWIS DEAR, JR., by force and threat of force, intentionally

intimidated and interfered with, and attempted to injure, intimidate, and interfere with the

below-listed victim because the below-listed victim was and had been, and in order to

intimidate the below-listed victim and another person and class of persons from,

obtaining and providing reproductive health services.

                        COUNT VICTIM

                           12      S.S.

                           13      K.C.

                           14      B.T.

                           15      M.G.

                           16      J.M.C.

                           17      E.S.

                           18      M.R.H.

                           19      A.C.L.

                           20      An.L.




                                             5
Case 1:19-cr-00506-REB Document 1 Filed 12/05/19 USDC Colorado Page 6 of 13




                           21      A.D.

                           22      L.R.

                           23      L.B.

                           24      T.S.

                           25      D.D.H.

                           26      J.B.S.

                           27      S.G.

                           28      A.Z.

                           29      M.H.

                           30      C.J.

                           31      K.G.

                           32      A.B.

                           33      K.T.

                           34      A.R.

                           35      A.W.

                           36      E.V.V.

                           37      J.B.


       All in violation of Title 18, United States Code, Section 248(a)(1) and (b).

                                     COUNTS 38-64

       15.     On or about November 27, 2015, in the State and District of Colorado,

the defendant, ROBERT LEWIS DEAR, JR., by force and threat of force, intentionally

intimidated and attempted to injure and intimidate the below-listed victim in order to



                                             6
Case 1:19-cr-00506-REB Document 1 Filed 12/05/19 USDC Colorado Page 7 of 13




intimidate another person and class of persons from obtaining and providing

reproductive health services.

                        COUNT     VICTIM

                          38      R.S.

                          39      CSPD Officer J.S.

                          40      CSPD Officer A.N.

                          41      CSPD Officer T.B.

                          42      CSPD Officer J.C.

                          43      CSPD Officer T.T.

                          44      CSPD Officer K.V.

                          45      CSPD Officer W.W.

                          46      CSPD Officer A.L.

                          47      EPSO Deputy M.M.

                          48      CSPD Officer M.W.

                          49      CSPD Officer J.S.

                          50      CSPD Sergeant B.C.

                          51      EPSO Deputy T.F.

                          52      CSPD Officer M.J.

                          53      CSPD Officer G.T.

                          54      CSPD Officer A.G.

                          55      CSFD Fireman E.L.

                          56      CSFD Fireman A.L.

                          57      CSPD Officer M.P.


                                           7
Case 1:19-cr-00506-REB Document 1 Filed 12/05/19 USDC Colorado Page 8 of 13




                            58      CSPD Officer T.J.

                            59      CSPD Officer B.C.

                            60      CSPD Officer R.C-R.

                            61      CSPD Officer S.A.

                            62      CSPD Sergeant L.L.

                            63      CSPD Officer R.H.

                            64      CSPD Officer M.A.


       All in violation of Title 18, United States Code, Section 248(a)(1) and (b).

                                        COUNT 65

       16.     On or about November 27, 2015, in the State and District of Colorado,

the defendant, ROBERT LEWIS DEAR, JR., intentionally damaged and destroyed the

property of a facility, namely, the Planned Parenthood clinic located on Centennial

Boulevard in Colorado Springs, Colorado, and attempted to do so, because such facility

provided reproductive health services, resulting in bodily injury.

       All in violation of Title 18, United States Code, Section 248(a)(3) and (b).

                                     COUNTS 66-68

       17.     The allegations set forth in paragraphs 1 through 11 of this Indictment

are incorporated herein by reference as though fully set forth and re-alleged.

       18.     On or about November 27, 2015, in the State and District of Colorado,

the defendant, ROBERT LEWIS DEAR, JR., knowingly used and discharged a firearm

during and in relation to a crime of violence for which he may be prosecuted in a court




                                             8
Case 1:19-cr-00506-REB Document 1 Filed 12/05/19 USDC Colorado Page 9 of 13




of the United States, namely, a violation of 18 U.S.C. § 248(a)(1) and (b) as charged in

Counts 1 through 3, that resulted in the death of the below-listed victim through the use

of the firearm in such a manner as to constitute murder as defined in 18 U.S.C. § 1111,

in that defendant DEAR, with malice aforethought, did unlawfully kill each victim with a

firearm:

                        COUNT       VICTIM

                           66       UCCS Officer G.S.

                           67       J.M.

                           68       K.S.


       All in violation of Title 18, United States Code, Section 924(c)(1)(A) and (j)(1).

    NOTICE OF SPECIAL FINDINGS PURSUANT TO TITLE 18, UNITED STATES
                     CODE, SECTIONS 3591 AND 3592

       19.     The allegations set forth in paragraphs 1 through 11 and 18 of this

Indictment are incorporated herein by reference as though fully set forth and re-alleged.

As to Counts 1 through 3 and 66 through 68, the defendant, ROBERT LEWIS DEAR,

JR.:

       (a)    was 18 years of age or older at the time of the offense;

       (b)    intentionally killed UCCS Officer G.S., J.M., and K.S. (18 U.S.C.

              § 3591(a)(2)(A));

       (c)    intentionally inflicted serious bodily injury that resulted in the deaths of

              UCCS Officer G.S., J.M., and K.S. (18 U.S.C. § 3591(a)(2)(B));

       (d)    intentionally participated in an act contemplating that the life of a person


                                              9
Case 1:19-cr-00506-REB Document 1 Filed 12/05/19 USDC Colorado Page 10 of 13




             would be taken and intending that lethal force would be used in

             connection with a person, other than one of the participants in the offense,

             and UCCS Officer G.S., J.M., and K.S. died as a result of such act (18

             U.S.C. § 3591(a)(2)(C));

      (e)    intentionally and specifically engaged in an act of violence, knowing that

             the act created a grave risk of death to a person, other than one of the

             participants in the offense, such that participation in the act constituted a

             reckless disregard for human life, and UCCS Officer G.S., J.M., and K.S.

             died as a direct result of the act (18 U.S.C. § 3591(a)(2)(D));

      (f)    in committing the offenses in Counts 1 through 3 and 66 through 68,

             knowingly created a grave risk of death to one or more persons in addition

             to the victims of these offenses (18 U.S.C. § 3592(c)(5));

      (g)    committed the offenses in Counts 1 through 3 and 66 through 68 after

             substantial planning and premeditation to cause the death of one or more

             persons; and

      (h)    in committing the offenses in Counts 1 through 3 and 66 through 68,

             intentionally killed and attempted to kill more than one person in a single

             criminal episode (18 U.S.C. § 3592(c)(16)).

                             FORFEITURE ALLEGATION

      20.    The allegations contained in Counts 66 through 68 of this Indictment are

hereby re-alleged and incorporated by reference for the purpose of alleging forfeiture

pursuant to the provisions of Title 18, United States Code, Section 924(d) and Title 28,



                                            10
Case 1:19-cr-00506-REB Document 1 Filed 12/05/19 USDC Colorado Page 11 of 13




United States Code, Section 2461(c).

      21.    Upon conviction of the violations alleged in Counts 66 through 68 of this

Indictment, involving violations of Title 18, United States Code, Section 924(c)(1)(A) and

(j)(1), the defendant, ROBERT LEWIS DEAR, JR., shall forfeit to the United States

pursuant to Title 18, United States Code, Section 924(d) and Title 28, United States

Code, Section 2461(c), all firearms and ammunition involved in the commission of the

offenses, including but not limited to the following: (1) NORINCO SKS rifle with serial

number 18032335P; (2) NORINCO SKS rifle with serial number 1813159N; (3) Heckler

and Koch P7M13 9mm pistol with serial number 17-80790; (4) NORINCO SKS rifle with

serial number 18017577N; (5) NORINCO SKS rifle with serial number 1800217N; (6)

Ruger 10/22 rifle with serial number 247-86377; (7) Ruger 10/22 rifle with serial number

242-65868; (8) Remington Arms Mohawk 12-gauge shotgun with serial number

5265193; (9) Rossi M511 .22 revolver with serial number L002476; (10) Colt Detective

Special .38 revolver with serial number H34428; (11) Sig Sauer P226 9mm pistol with

serial number U366226; (12) Beretta 21A .22 pistol with serial number BBS33749U; and

(13) the recovered ammunition.

      22.    If any of the property described in paragraph 21 above, as a result of any

act or omission of the defendant:

      (a)    cannot be located upon the exercise of due diligence;

      (b)    has been transferred or sold to, or deposited with, a third party;

      (c)    has been placed beyond the jurisdiction of the Court;

      (d)    has been substantially diminished in value; or



                                           11
Case 1:19-cr-00506-REB Document 1 Filed 12/05/19 USDC Colorado Page 12 of 13




       (e)    has been commingled with other property which cannot be subdivided

              without difficulty;

it is the intent of the United States, pursuant to Title 21, United States Code, Section

853(p), as incorporated by Title 28, United States Code, Section 2461(c), to seek

forfeiture of any other property of said defendant up to the value of the forfeitable

property.


                                                  TRUE BILL:


                                                  Ink signature on file in Clerk’s Office
                                                  FOREPERSON


JASON R. DUNN
United States Attorney

By: s/Pegeen D. Rhyne
PEGEEN D. RHYNE
Assistant U.S. Attorney
U.S. Attorney’s Office
1801 California St., Ste. 1600
Denver, CO 80202
Telephone: 303-454-0200
Fax: 303-454-0406
E-mail: Pegeen.Rhyne@usdoj.gov
Attorney for Government

By: s/Rajiv Mohan
RAJIV MOHAN
Assistant U.S. Attorney
U.S. Attorney’s Office
1801 California St., Ste. 1600
Denver, CO 80202
Telephone: 303-454-0200
Fax: 303-454-0406
E-mail: Rajiv.Mohan@usdoj.gov
Attorney for Government


                                             12
Case 1:19-cr-00506-REB Document 1 Filed 12/05/19 USDC Colorado Page 13 of 13




ERIC S. DREIBAND
Assistant Attorney General
Civil Rights Division
U.S. Department of Justice

By: s/ Mary J. Hahn
MARY J. HAHN
Trial Attorney
Civil Rights Division, Criminal Section
4 Constitution Square
150 M Street, N.E./7.1108
Washington, D.C. 20002
Telephone: (202) 305-0921
Fax: (202) 514-6588
E-mail: Mary.Hahn@usdoj.gov
Attorney for Government




                                          13
